 


109 HR 1335 IH: To amend title 5, United States Code, to increase the mandatory retirement age for members of the Capitol Police from 57 to 60 years of age.
U.S. House of Representatives
2005-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1335 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2005 
Mr. Burton of Indiana (for himself and Mr. Ramstad) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title 5, United States Code, to increase the mandatory retirement age for members of the Capitol Police from 57 to 60 years of age. 
 
 
1.Increase in mandatory retirement age 
(a)Civil service retirement systemSection 8335(c) of title 5, United States Code, is amended— 
(1)in the first sentence by striking 57 and inserting 60; and 
(2)in the second sentence by striking 60 and inserting 65. 
(b)Federal employees’ retirement systemSection 8425(c) of title 5, United States Code, is amended— 
(1)in the first sentence by striking 57 and inserting 60; and 
(2)in the second sentence by striking 60 and inserting 65. 
 
